

116 S3654 IS: Rural Health Relief Act
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3654IN THE SENATE OF THE UNITED STATESMay 7, 2020Ms. Smith (for herself, Mr. Barrasso, Mrs. Hyde-Smith, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo provide that certain public hospitals are eligible for loans under the Paycheck Protection Program, and for other purposes.1.Short titleThis Act may be cited as the Rural Health Relief Act.2.Eligibility of public hospitals for loans under the Paycheck Protection ProgramSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—(1)in subparagraph (A)—(A)by redesignating clauses (ii) through (ix) as clauses (iii) through (x), respectively; and(B)by inserting after clause (i) the following:(ii)the term covered hospital means a public hospital that is owned or operated by a State or local government;; and(2)in subparagraph (D)—(A)in the subparagraph heading, by inserting , hospitals, after businesses;(B)in clause (i), by inserting covered hospital, after veterans organization, each place that term appears; (C)in clause (v), by inserting covered hospital, after veterans organization,; and(D)in clause (vi), by striking organization and and inserting organization, a covered hospital, and.